DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 11-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (2013/0182396).
Regarding Claim 1: Hu teaches a modular information handling system, comprising: one or more information handling resources (interior components of 14 in accordance with paragraph [0004]); and an enclosure (14) configured to house the one or more information handling resources (housing the interior component in accordance with paragraph [0004]), the enclosure comprising a topside cover (12, 16) comprising: a fixed portion (301) mechanically fixed to a remaining portion of the enclosure (figs. 1-2); a movable portion (26); and a damping hinge (32) configured to rotatably couple the movable portion to the fixed portion (figs. 1-2) about an axis of rotation defined by the damping hinge (fig. 2), wherein the damping hinge is configured to dampen mechanical rotation of the movable portion relative to the fixed portion (fig. 2 and paragraph [0029]) when the movable portion mechanically moves towards a closed position relative to the fixed portion (fig. 2 and paragraph [0029]).
Regarding Claim 2: Hu teaches the enclosure further comprising a spring assembly (28) mechanically coupled between the fixed portion and the movable portion (fig. 2), the spring assembly configured to exert a mechanical spring force on the movable portion relative to the fixed portion (paragraph [0029]-[0031]) to force the movable portion toward the closed position when the movable portion is opened relative to the fixed portion (paragraph [0029]-[0031]).
Regarding Claim 3: Hu teaches wherein the spring assembly is configured to exert the mechanical spring force on the movable portion relative to the fixed portion (paragraph [0029]-[0031]) to force the movable portion toward the closed position when the movable portion is opened relative to the fixed portion beyond a particular angle relative to the closed position (paragraph [0029]-[0031]).
Regarding Claim 5: Hu teaches wherein the spring assembly comprises a torsional spring (fig. 2) configured to exert the mechanical spring force (paragraph [0029]-[0031]).
Regarding Claim 6: Hu teaches wherein the spring assembly comprises a hinge feature (fig. 2) rotationally coupling the movable portion to the fixed portion about the rotational axis (fig. 2).
Regarding Claim 7: Hu teaches a cover (12, 16) configured to at least partially house one or more components (paragraph [0004]), the cover comprising: a fixed portion (301); a movable portion (26); and a damping hinge (32) configured to rotatably couple the movable portion to the fixed portion (figs. 1-2) about an axis of rotation defined by the damping hinge (fig. 2), wherein the damping hinge is configured to dampen mechanical rotation of the movable portion relative to the fixed portion (fig. 2 and paragraph [0029]) when the movable portion mechanically moves towards a closed position relative to the fixed portion (fig. 2 and paragraph [0029]).
Regarding Claim 8: Hu teaches the enclosure further comprising a spring assembly (28) mechanically coupled between the fixed portion and the movable portion (fig. 2), the spring assembly configured to exert a mechanical spring force on the movable portion relative to the fixed portion (paragraph [0029]-[0031]) to force the movable portion toward the closed position when the movable portion is opened relative to the fixed portion (paragraph [0029]-[0031]).
Regarding Claim 9: Hu teaches wherein the spring assembly is configured to exert the mechanical spring force on the movable portion relative to the fixed portion (paragraph [0029]-[0031]) to force the movable portion toward the closed position when the movable portion is opened relative to the fixed portion beyond a particular angle relative to the closed position (paragraph [0029]-[0031]).
Regarding Claim 11: Hu teaches wherein the spring assembly comprises a torsional spring (fig. 2) configured to exert the mechanical spring force (paragraph [0029]-[0031]).
Regarding Claim 12: Hu teaches wherein the spring assembly comprises a hinge feature (fig. 2) rotationally coupling the movable portion to the fixed portion about the rotational axis (fig. 2).
Regarding Claim 13: Hu teaches a method comprising: mechanically coupling a fixed portion (301) of a cover (12, 16) configured to at least partially house one or more components (paragraph [0004]) to a movable portion (26) via a damping hinge (32) 5configured to rotatably couple the movable portion to the fixed portion (figs. 1-2) about an axis of rotation defined by the damping hinge (fig. 2), wherein the damping hinge is configured to dampen mechanical rotation of the movable portion relative to the fixed portion (fig. 2 and paragraph [0029]) when the movable portion mechanically 10moves towards a closed position relative to the fixed portion (fig. 2 and paragraph [0029]).
Regarding Claim 14: Hu teaches the enclosure further comprising a spring assembly (28) mechanically coupled between the fixed portion and the movable portion (fig. 2), the spring assembly configured to exert a mechanical spring force on the movable portion relative to the fixed portion (paragraph [0029]-[0031]) to force the movable portion toward the closed position when the movable portion is opened relative to the fixed portion (paragraph [0029]-[0031]).
Regarding Claim 15: Hu teaches wherein the spring assembly is configured to exert the mechanical spring force on the movable portion relative to the fixed portion (paragraph [0029]-[0031]) to force the movable portion toward the closed position when the movable portion is opened relative to the fixed portion beyond a particular angle relative to the closed position (paragraph [0029]-[0031]).
Regarding Claim 17: Hu teaches wherein the spring assembly comprises a torsional spring (fig. 2) configured to exert the mechanical spring force (paragraph [0029]-[0031]).
Regarding Claim 18: Hu teaches wherein the spring assembly comprises a hinge feature (fig. 2) rotationally coupling the movable portion to the fixed portion about the rotational axis (fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (2013/0182396).
Regarding Claim 4: Hu lacks a specific teaching of wherein the particular angle is 90 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Hu by having the particular angle is 90 degrees in order to allow for a better and more fluent rotation between the cover and the base which in turn would decrease the chances of damage to the hinging components of the overall apparatus and decrease the needs to repair or replacement of components wherein this can be accomplished merely by choosing the correct range of motion for the spring component and it has been held that discovering an optimum value as a result of effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215.
Regarding Claim 10: Hu lacks a specific teaching of wherein the particular angle is 90 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Hu by having the particular angle is 90 degrees in order to allow for a better and more fluent rotation between the cover and the base which in turn would decrease the chances of damage to the hinging components of the overall apparatus and decrease the needs to repair or replacement of components wherein this can be accomplished merely by choosing the correct range of motion for the spring component and it has been held that discovering an optimum value as a result of effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215.
Regarding Claim 16: Hu lacks a specific teaching of wherein the particular angle is 90 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Hu by having the particular angle is 90 degrees in order to allow for a better and more fluent rotation between the cover and the base which in turn would decrease the chances of damage to the hinging components of the overall apparatus and decrease the needs to repair or replacement of components wherein this can be accomplished merely by choosing the correct range of motion for the spring component and it has been held that discovering an optimum value as a result of effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215.



Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. In regards to claims 1-18 the applicant argues the prior art of Hu fails to teach a “damping hinge… configured to dampen mechanical rotation of the movable portion relative to the fixed portion when the movable portion mechanically moves towards a closed position relative to the fixed portion”, wherein the examiner respectfully disagrees. The applicant further argues the torsional spring portion 28 of fig. 2 of prior art Hu in regards to the torsional spring which was not used in rejecting the damping hinge, but rather the damper assembly 32 was pointed out in the rejection shown wherein element 28 is not part of the damper assembly. The damper assembly 32 of the prior art Hu is comprised of a body 321 and a constraining portion 323, wherein when element 26 is rotated the constraining portion 323 causes a damping force against 301 as section 26 is moved towards the closed position as described in paragraph [0029], where the spring is not used in the dampening of the device. The spring device 28 is used to add a force to the device while the movable portion is being moved as described in claim 2 and shown in the rejections above. This shows the spring assembly exerting a mechanical force on the movable portion to force the movable portion towards the closed position, which the applicant argues Hu does not teach and therefore the examiner respectfully disagrees as per the arguments and rejections shown above, and therefore this case is considered as finally rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841